 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 1 of 9 - Page ID#: 949




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     at LONDON

Civil Action No. 19-130-HRW


TONI STRUNK,                                                            PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                        DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant to discontinue her supplemental social security benefits. The Court

having reviewed the record in this case and the dispositive motions filed by the parties, finds that

the decision of the Administrative Law Judge is supported by substantial evidence and should be

affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY


        In January of 2011, Plaintiff was found to be disabled under Listing 5.082 due to colon

problems and having a low body mass index (BMI) of 14.7.

       In a November 2016 continuing disability review, the agency determined that Plaintiff

was no longer disabled due to medical improvement as of November 1, 2016 (Tr. 206-19, 234-

37). This continuing disability review determination was upheld upon reconsideration (Tr. 257-

63).

       Thereafter Plaintiff appeared at an administrative hearing before an Administrative Law


                                                 1
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 2 of 9 - Page ID#: 950




Judge Jonathon Leiner (“ALJ”) (Tr. 138-87). At the hearing both Plaintiff and Betty L. Hale, an

impartial vocational expert (“VE”) testified.

       At the hearing, the ALJ performed the following eight-step sequential analysis in order to

determine whether the Plaintiff’s disability has ceased for the Title II claim. 20 C.F.R. §§

404.1594.

       At step one, the Commissioner must determine whether the claimant is currently

engaging in substantial gainful activity. 20 C.F.R. § 404.1594(f)(1).

       If not, at step two, the Commissioner must determine if the claimant's impairments meet

or equal the severity of a listed impairment. 20 C .F.R. § 404.1594(f)(2) and 416.994(b)(5)(i)).

       At step three, if the impairment does not equal a listed impairment, the Commissioner

inquires whether there has been a medical improvement to the claimant's impairment. 20 C.F.R.

§ 404.1594(f)(3) and 416.994(b)(5)(ii).

       At step four, if there has been a medical improvement, the Commissioner asks whether it

is related to the claimant's ability to work. 20 C.F.R. § 404.1594(f)(4) and 416.994(b)(5)(iii).

       At step five, the Commissioner must determine if an exception to medical improvement

applies, 20 C.F.R. § 404.1594(f)(5) and 416.994(b)(5)(iv).

       If the answer to step four is yes, the Commissioner goes to step six and inquires whether

all of the claimant's current impairments in combination are severe. 20 C.F.R. § 404.1594(f)(6)

and 416.994(b)(5)(v).

       If the answer to step six is yes, the Commissioner at step seven then asks whether the

claimant has the residual functional capacity to perform any of his past relevant work activity. 20

C.F.R. § 404.1594(f)(7) and 416.994(b)(5)(vi).


                                                 2
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 3 of 9 - Page ID#: 951




       Finally, at step eight, if the claimant is unable to perform past relevant work, the

Commissioner determines whether the claimant can perform other work. 20 C.F.R. §

404.1594(f)(8) and 416.994(b)(5)(vii)). If the claimant is able to perform other work, the

Commissioner will find that the disability has ended.

       In July 2018, the ALJ issued a decision in which he determined that Plaintiff was no

longer disabled as of November 1, 2016, and therefore, was no longer eligible for supplemental

security income (SSI) as of that date (Tr. 47-63).

       Plaintiff was 38 years old at the time of the hearing decision. She has a high school

education but no past relevant work experience.

       Following the eight-step analysis, the ALJ first found that Plaintiff had impairments that

qualified as “severe” under the agency’s regulation as of November 1, 2016, but that they did not

meet or medically equal a per se disabling listed impairment (Tr. 52-53). Since Plaintiff’s

impairment did not meet or medically equal any Listing, the ALJ concluded Plaintiff had

experienced medical improvement related to her ability to work (Tr. 53).

       The ALJ further found that, beginning on November 1, 2016, Plaintiff had the residual

functional capacity (“RFC”) to perform work at all exertional levels, but could never climb

ladders, ropes, or scaffolds; could not tolerate concentrated exposure to noise; and could not

work at heights or with moving machinery (Tr. 53).

       The ALJ relied on a vocational expert’s testimony to find that this RFC would allow

Plaintiff to perform work existing in significant numbers in the national economy, including the

medium unskilled jobs of hand packager, laundry worker, and cleaner and the unskilled heavy

jobs of stocking employee and farm laborer (Tr. 57; see Tr. 184).


                                                  3
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 4 of 9 - Page ID#: 952




       The ALJ thus concluded that Plaintiff’s disability ended on November 1, 2016 (Tr. 57-

58).

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).    If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).

Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff=s Contentions on Appeal


                                                  4
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 5 of 9 - Page ID#: 953




        Plaintiff contends that the ALJ=s finding of no disability is erroneous because: (1) the

ALJ did not find her presumptively disabled under Listing 5.08 and (2) the ALJ did not properly

assess her credibility.

        C.      Analysis of Contentions on Appeal

        Plaintiff=s first claim of error is that the ALJ did not find her presumptively disabled

under Listing 5.08. Plaintiff contends that the ALJ should have found her seizure disorder

rendered her presumptively disabled.

        The Sixth Circuit Court of Appeals stated in Her v. Commissioner of Social Security, 203

F.3d 388, 391 (6th Cir. 1999), Athe burden of proof lies with the claimant of proving presumptive

disability by meeting or exceeding a Medical Listing.” Plaintiff Abears the burden of proof to

demonstrate that he has or equals an impairment listed in 20 C.F.R. part 404, subpart P, appendix

1.@ Arnold v. Commissioner of Social Security, 238 F.3d 419, 2000 WL 1909386, *2 (6th Cir.

2000 (Ky)), citing Burgess v. Secretary of Health and Human Services, 964 F.2d 524, 528 (6th

Cir. 1992).

        If the Plaintiff Acan show an impairment is listed in Appendix 1 (“Listing”), or is equal to

a listed impairment, the ALJ must find the claimant disabled.@ Buress v. Secretary of Health and

Human Services, 835 F.2d 139, 140 (6th Cir. 1987).

        AThe listing of impairments >provides descriptions of disabling conditions and the

elements necessary to meet the definition of disabled for each impairment.@ Arnold, at **2,

quoting Maloney v. Commissioner, 211 F.3d 1269, 2000 WL 420700 (6th Cir. 2000). In order for

the Plaintiff Ato qualify as disabled under a listed impairment, the claimant must meet all the

requirements specified in the Listing.@ Id. This must be done by presenting specific medical


                                                  5
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 6 of 9 - Page ID#: 954




findings that satisfy the particular Listing. Sullivan v. Zebley, 493 U.S. 521, 530-532, (1990). An

impairment that manifests only some of the criteria in a particular Listing, Ano matter how

severely, does not qualify.@ Sullivan, at 530.

       As Defendant points out, the correct listing for her seizure disorder is not 5.08 but 11.02.

Listing 11.02 requires a showing of:


               (A) Generalized tonic-clonic seizures (seizure involving the entire
               body, also called a grand mal seizure) at least once a month for at
               least three consecutive months despite treatment; OR

               (B) Dyscognitive seizures (non-convulsive, also called complex
               partial seizure) at least once a week for at least three consecutive
               months despite treatment; OR

               (C) Generalized tonic-clonic seizures at least once every two
               months for at least four consecutive months despite treatment and a
               marked limitation in one of the areas of physical or mental
               functioning described at 11.00G3.

See 20 C.F.R. pt. 404, subpt. P, app. 1, Listing 11.02.

       Plaintiff conceded that she did not experience any generalized tonic-clonic seizures since

November 2013 (Tr. 157, 488, 493, 645, 651, 672). As such, she did not meet Listing 11.02(A),

which requires at least one such seizure occurring at least once a month, for at least three

consecutive months.

       Nor did she meet Listing 11.02(C), which requires such seizures occurring at least once

every two months.

       With regard to her dyscognitive seizures under Listing 11.02(B), although Plaintiff

claimed at the hearing that she had she had these seizures twice a week, for the past 20 years (Tr.

158), the record does not support her claim. Treatment notes show Plaintiff had seizures once in


                                                 6
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 7 of 9 - Page ID#: 955




May, July, and August 2016 (Tr. 488). She had two seizures in October 2016 and four in

November 2016 (Tr. 493). Then she had two seizures in January 2017 and one in February 2017

(Tr. 700). Plaintiff did not report another seizure until June 2017 (Tr. 690). The record clearly

establishes that Plaintiff did not have a dyscognitive seizure at least once a week for at least

three consecutive months. Therefore, the record supports that Plaintiff is not presumptively

disabled under Listing 11.02.

        Plaintiff=s second claim of error is that the ALJ did not properly assess her credibility.

        It is well established that as the AALJ has the opportunity to observe the demeanor of a

witness, (her) conclusions with respect to credibility should not be discarded lightly and should

be accorded deference.@ Hardaway v. Secretary of Health and Human Services, 823 F.2d 922,

928 (6th Cir. 1987). Upon review, this Court is limited to evaluating whether or not the ALJ=s

explanations for partially discrediting the Plaintiff are reasonable and supported by substantial

evidence in the record.

        At the hearing, Plaintiff testified that she had experienced only one generalized tonic-

clonic seizure since 2013 (Tr. 157). She claimed that she had complex partial seizures twice a

week, for the past 20 years (Tr. 158), which lasted two to three minutes but did not cause her to

lose consciousness or pass out (Tr. 160). Plaintiff indicated that her medications were effective in

reducing the frequency and duration of her seizures (Tr. 165). She stated that she had short-term

memory loss because of problems with her cerebellum related to long-term use of Dilantin (Tr.

176-75). Plaintiff testified that she could stand for eight hours at a time, sit for tour hours at a

time, and lift a gallon of milk, (Tr. 168-69). She described having pain in her back and legs and

said she could not climb a flight of stairs without stopping (Tr. 170). Plaintiff reported she spent


                                                   7
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 8 of 9 - Page ID#: 956




her days helping her mother, visiting with her cousins, and doing laundry and other household

chores (Tr. 173-74).

       The ALJ found that this testimony lacked credibility. First, as set forth supra, her

testimony regarding her seizures is contradicted by the medical evidence in the record. The

objective evidence establishes long periods of time in which Plaintiff did not experience seizures.

As for allegations of disabling pain, she consistently told her doctors that her pain level was zero.

(Tr. 448, 458, 461, 465, 467, 472, 476, 479, 482, 549, 552).

       Further, Plaintiff’s own testimony was inconsistent. She said she was unable to wash

dishes because of an inability to stand long enough (Tr. 175), but she also said she could stand

for eight hours (Tr. 168).

       Finally, the ALJ found that despite allegations of disabling impairments, Plaintiff

engages in a variety of daily activities, including shopping, camping and visiting relatives. The

Sixth Circuit Court of Appeals has stated that A[a]n ALJ may consider household and social

activities engaged in by the claimant in evaluating a claimant=s assertions of pain or ailments.@

Walters v. Commissioner of Social Security, 127 F.3d 525, 532 (6th Cir. 1997).

       Given the inconsistent and contradictory evidence, the Court finds the ALJ=s

assessment of claimant=s credibility to be reasonable and supported by substantial evidence on

the record as a whole.



                                      III.   CONCLUSION

       The Court finds that the ALJ=s decision that Plaintiff was no longer disabled as of

November 1, 2016, and therefore, was no longer eligible for supplemental security income (SSI)


                                                 8
 Case: 6:19-cv-00130-HRW Doc #: 16 Filed: 08/13/20 Page: 9 of 9 - Page ID#: 957




as of that date is supported by substantial evidence on the record.

       Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

       A judgment in favor of the Defendant will be entered contemporaneously herewith.



       This 13th day of August 2020.




                                                 9
